                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


SHAYD CHARLES MITCHELL,

                      Plaintiff,                                OPINION AND ORDER
       v.
                                                                      18-cv-311-jdp
BRUCE MEYERS, JON OURADA,
PAUL WESTERHAUS, BRUCE SUNDE,
MARK BYE, and MATT THIELER,

                      Defendants.



       Plaintiff Shayd Charles Mitchell, appearing pro se, alleges that a member of the Lincoln

Hills School staff sexually assaulted him several times while he was a detainee there. He brings

claims against the officer who assaulted him and supervisory officials for failing to protect him

from the assaults. Several motions are now before the court.


I. Proposed Second Amended Complaint

       The court allowed Mitchell to proceed with his claims only after he submitted an

amended complaint plausibly showing that he had claims accruing within the six-year statute of

limitations applying to his allegations. See dkt. 16. Mitchell sought to amend his complaint yet

again, filing a proposed second amended complaint attempting to add access-to-the-courts and

conditions-of-confinement claims. Dkt. 28. Defendants opposed the proposed amendment.

       After missing his reply deadline, Mitchell filed a motion asking to excuse the deadline

because he mistakenly believed he had more time to file his reply and he had problems getting

law library time. Dkt. 33. But he later followed with a motion withdrawing his proposed second

amended complaint. Dkt. 61. So I’ll consider the proposed amendment withdrawn and I’ll

deny his motion regarding his reply deadline as moot. Defendants have filed their own motion
to amend the schedule pending resolution of Mitchell’s second amended complaint, dkt. 49, but

they also filed a motion for summary judgment based on the claims in Mitchell’s first amended

complaint, the operative pleading here, dkt. 51. Because the second amended complaint is

withdrawn and defendants’ motion for summary judgment (currently being briefed) accurately

reflects Mitchell’s current claims, I’ll deny defendants’ motion as moot as well.


II. Motion to Compel

       Mitchell has filed a motion to compel discovery. Dkt. 37. Mitchell vaguely objects to

several of defendants’ common responses to many of his requests, such as redacting information

from a report about sexual assaults at Lincoln Hills, stating that defendants are still working on

gathering documents, and citing attorney-client privilege. But Mitchell didn’t give a detailed

explanation of his problems with defendants’ responses until his reply brief. Without defendants

responding to the specific arguments raised by Mitchell, I cannot tell whether there is still a

dispute over particular items. Most importantly, I cannot tell whether Mitchell has received the

discovery that defendants said they were still working on compiling, and if Mitchell has received

it, whether he still objects to anything.

       Because there is a small amount of slack left in the schedule to accommodate summary

judgment briefing before trial, I will order the following: defendants will have a short time to

respond to the more detailed arguments made in Mitchell’s reply brief, and to make clear

whether they have sent Mitchell all of the documents he seeks. I will reserve a ruling on the

motion to compel until receiving that response. I will extend Mitchell’s deadline to respond to

defendants’ summary judgment motion.




                                                2
III. Objection to Expert Witness Deadline

       In a December 6, 2019 order, I partially granted Mitchell’s motion to extend his

December 2 deadline to disclose expert witnesses. Dkt. 39. Mitchell stated that he had been

“attempting to locate a number of clinical psychologists who have pertinent information

regarding the claims in the instant matter.” I denied Mitchell’s motion to extend his time to

disclose liability experts because his claims do not require testimony from a psychologist to

establish liability. Id. But I bifurcated the deadlines for liability and damages experts and gave

Mitchell until April 20, 2020 to disclose damages experts. Id.

       Mitchell objects to that order, stating that he wants to use psychologist testimony in the

liability phase to rebut evidence about his criminal history that he believes defendants will use

to damage his credibility. Mitchell says that his expert testimony will show that his past sex

offenses were committed “for very specific reasons,” that he has not committed any sexual

offenses while in DOC custody and that the pattern of abuse at Lincoln Hills has affected him

psychologically.

       I will deem Mitchell’s objection to be a motion for reconsideration of my order denying

extension of the liability-phase expert deadline. Mitchell does not submit anything suggesting

that he is any closer to finalizing his experts. And I’m not convinced that the proposed expert

testimony will really get to the point that Mitchell makes about his credibility. I note that Judge

Peterson generally allows opposing counsel to impeach a witness using this type of evidence by

asking the witness about the number of felonies he has committed. They likely will not be

allowed to delve deep into the nature of the crimes committed.




                                                3
       But even aside from these points, it is simply too late to amend this part of the schedule.

Defendants have the right to know about the experts who Mitchell would use to support his

case. I am denying Mitchell’s motion for reconsideration. At summary judgment or trial,

Mitchell remains free to provide his own testimony about the theories he raises above.




                                            ORDER

        It is ORDERED that:

        (1)   Plaintiff’s motion to withdraw his proposed second amended
              complaint, dkt. 61, is GRANTED.

        (2)   Plaintiff’s motion for extension of his deadline to file a reply brief
              in support of his proposed second amended complaint, dkt. 33, is
              DENIED as moot.

        (3)   Defendants’ motion to amend the schedule, dkt. 49, is DENIED
              as moot.

        (4)   Defendants may have until March 2, 2020, to respond to
              plaintiff’s reply in support of his motion to compel.

        (5)   Plaintiff’s deadline to respond to defendants’ motion for summary
              judgment is extended to March 26, 2020. Defendants’ reply
              deadline is extended to April 6, 2020.

        (6)   Plaintiff’s motion for reconsideration of the court’s order denying
              an extension of the liability-phase expert deadline, dkt. 43, is
              DENIED.


        Entered this 24th day of February, 2020.
                                                    BY THE COURT:

                                                    /s/
                                                    _______________________
                                                    STEPHEN L. CROCKER
                                                    Magistrate Judge



                                                4
